ORDER
PER CURIAM.
Plaintiffs, Gary and Virginia Taber, were in the process of ordering food at a drive-through window at Rally’s restaurant on August 14,1994, when an unidentified male who had been loitering in the parking lot of Rally’s approached Plaintiffs’ vehicle. After demanding that Gary Taber give assailant his money, the assailant shot Taber in the knee, causing him to suffer severe and permanent injuries. Plaintiffs brought this action against Rally’s, as owner of the restaurant, and Rich Eskew, as manager of the restaurant. Defendants moved for summary judgment asserting that no special facts and circumstances were present to give rise to a duty on the part of Defendants to protect Plaintiffs against the criminal attack of ‘a third party. The trial court sustained the motion. This appeal followed.
After having reviewed the briefs of the parties, the legal file, and the record on *849appeal, we find the claims of error to be without merit. An extended opinion restating the principles of law would have no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).